Title: From Thomas Jefferson to Albert Gallatin, 3 November 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin
                     
                     Nov. 3. 08.
                  
                  A press of business has prevented my sooner taking up the 3. bundles of papers now returned, and even now, I judge of them from the Brief you have been so good as to make so fully. this is an immense relief to me.
                  1. the Wabash Saline. I think the applications from Nashville Etc. for a share of the salt had better not be complied with. I suspect we did wrong in yielding a similar privilege to Kentucky. there would be no end to the details of the partitioning plan; and it will only shift the gains into other hands, adding the unavoidable inequalities of distribution. better leave the distribution to it’s former & ordinary course, & the benefits will taper off from the center untill lost by distance.
                  Indiana lead mines. I think it would be well to authorize Govr. Harrison to lease them to the present applicants, the former ones declining.
                  Intrusions on public lands. I suspect you have partly forgotten what was agreed on the other day. 1. notice was agreed to be given by a Register to be appointed to all intruders on the Tenessee purchase, to disclaim or remove: and in the spring troops are to be sent to remove all non-compliers. those on the Indian lands (except Double heads) to be absolutely removed without the privilege of disclaimer. 2. as to the intruders on Red river we agreed to leave them & get Congress to extend the land law to them.
                  I think it will be better you should write to Govr. Williams about the appointment of officers. things casually incidental to a main business belonging to another department, had better be made the subject of a single instruction. I am sure the Secretary of State will thank you to take the trouble. affectte. salutns.
               